ORDER

PER CURIAM.
Plaintiffs filed suit against defendant to recover a statutory penalty under § 443.130, RSMo 1994, asserting that defendant failed to deliver a deed of release within thirty days after their request and tender of costs. The trial court granted summary judgment in favor of defendant because plaintiffs did not tender to defendant the required costs for recording the deed of release. Plaintiffs appeal; we affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).